Citation Nr: 1236476	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability, including egenerative disc disease (DDD) of the lumbosacral spine and a history of cervical spine injury.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to February 1968.  The Veteran was originally discharged under other than honorable conditions but the character of his discharge was subsequently upgraded to one under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence was not submitted to reopen the claim of service connection for a back disability, including DDD of lumbosacral spine and a history of a cervical spine injury.  The Veteran perfected a timely appeal of this determination.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In the Veteran's February 2010 VA Form 9, Appeal to the Board, he requested a hearing before a traveling Veterans Law Judge (VLJ).  That hearing was scheduled on August 30, 2010.  By letter dated August 20, 2012, he reported that he would not be able to attend the hearing.  He did not ask that the hearing be rescheduled but specifically asked that his case "move forward" for disposition.  

It must be noted that in the August 20, 2012, the Veteran stated that he understood that he would be waiving his "all future rights to reopen" his claim as a result of not attending the hearing and requested that the case proceed to disposition on the record.  However, this is incorrect and the Board must take this opportunity to point out to the Veteran that he has not waived any such right but, rather, he may in the future again attempt to reopen his claim for service connection for a back disability upon the submission of new and material evidence.  





FINDINGS OF FACT

1.  The RO reopened and denied the claim of service connection for service connection for a back disability, including DDD of the lumbosacral spine and a history of cervical spine injury, in a February 2004 rating decision.  The Veteran did not perfect an appeal of that determination.

2.  The additional evidence received since the February 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability, including DDD of the lumbosacral spine with a history of cervical spine injury.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which reopened and denied a claim for service connection for a back disability, including DDD of the lumbosacral spine and a history of cervical spine injury, became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the February 2004 rating decision, denying service connection for a back disability, including DDD of the lumbosacral spine and a history of cervical spine injury, is not new and material; and the Veteran's claim with regard thereto is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2008.  He was notified of the evidence needed to substantiate claim of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

That notice informed him that the RO had denied his claim in 1981 because the service treatment records (STRs) revealed no evidence of a chronic back condition.  The Board upheld that decision in June 1983, stating that there was evidence of an acute upper back injury during service which had resolved but there was no evidence to support that a low back condition began in or was associated with military service.  Reopening of the claim was again denied by RO decisions in July 1985 and, most recently, in February 2004 because no new and material evidence was submitted.  

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

The RO has obtained the Veteran's STRs.  The Veteran declined the opportunity to testify in support of his claim.  His VA records are on file.  He has indicated that he had received private treatment for the claimed disability and the RO undertook extensive efforts to obtain these records (as reported in the May 2009 rating decision which is appealed).  However, a number of the private clinical sources did not respond to the RO requests for records and some responded that no records were available.  As to those which did respond by submitting clinical records, the evidence submitted will be reported herein.  

Under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (obtaining an examination is not necessary unless the claim was to be adjudicated on the merits).

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Background

VA outpatient treatment (VAOPT) records show that the Veteran was seen in August and October 1974.  These records were not on file at the time of a 1983 Board decision but were on file at the time of the February 2004 rating decision which most recently reopened and denied the service connection claim.  The records showed that in August 1974 the Veteran reported having had intermittent low back pain since a spinal fracture during service, and that he had complained of intermittent pain in both legs for 6 or 7 months prior that visit.  The impression at that time was low back pain, probably a chronic disc problem.

The RO originally denied the claim of service connection for a back disorder in July 1981 and the Veteran appealed that decision to the Board.  A June 1983 Board decision noted that the Veteran contended that he had been struck in the back by a 2x 4 which he alleged caused a disc disorder, with chronic low back pain.  He asserted that a bone fragment from an alleged inservice cervical spine fracture had caused a lumbosacral disc problem.  He argued that his negative service separation examination was only conclusive as to his condition at that time and not at the time his claim was made.  He denied that he was treated by a physician, whose November 1980 report was considered for adjudication purposes.  It was stated that: 

Service clinical entries for September 1965 show that he was seen for a complaint of upper back pain.  It was noted that he had been stuck in the back by a 2 x 4 three days before.  There was tenderness over the C7 - T1 spines, and mildly so in the paravertebral musculature.  A lateral X-ray view revealed a fracture of the tip of the C7 spine with minimal displacement.  When seen again in October 1965, followup X-ray views of the back from C5 to T4 failed to show any abnormality.  The service clinical records make no further reference to this complaint, and the separation examination in January 1968 was reported as negative for any residual back disability. 

In a letter of March 1982, the [V]eteran has stated that he went to the Veterans Administration in LaJolla approximately in 1974 for a back pain and had no testing but was given some medication.  

A private radiologist's report, dated in November 1980, shows that a [a person with the abbreviated first name of the Veteran and the same last name as the Veteran] was radiologically examined with an impression of a minimal diffuse osteoporosis, and degenerative disc disease changes of L5 - S1 and bilateral symmetrical sclerosis of the ilia at the SI [sacroiliac] joints.  Attached treatment notes for November 5, 7 and 25, 1980, show treatment for low back pain, with a history of blunt trauma 3 years earlier.  The treatment notes are not identified, but the X-ray report was prepared by [D. R., M.D.] of the Oxnard Community Hospital.  [G.M., D. O.] was the attending physician. 

On Veterans Administration examination of the appellant in June 1982, a lumbosacral spine X-ray study revealed slight narrowing of the L5-S1 interspace.  The lumbar spine was satisfactory above that level.  There was a considerable amount of sclerosis on the iliac side of the SI joints, bilaterally, greater on the left than on the right.  It was considered that this might represent osteitis condensans ilii.  The side joints appeared to be well-preserved.  There was a diagnosis of minimal degenerative disc disease, L5-S1.

The first objective evidence of any back disability following service relates to low back pain in 1980.  Blunt trauma to the low back was reportedly suffered 3 years earlier, but well after service.  No upper back disability is current demonstrated, and sound medical principles preclude a finding that the cervical injury in 1965 is related in any way to the low back pathology now present.  Under these circumstances, there is no reasonable basis for service connection for any back disability. 

Based on this the Board made the following Findings of Fact:

1.  The [V]eteran had active service from 1963 to 1968.

2.  Back trauma in service healed without any residual disability.  

3.  Current low back pathology was not demonstrated until many years after service.  

Evidence received in 1985 includes private clinical records which show that in June 1970 the Veteran sustained a lifting injury at home and had chronic lumbar spine syndrome, for which he had an X-ray.  Another private clinical record shows that he had yet another injury in May 1974 which caused severe left back and hip pain.  

Also received was a May 1985 statement from Dr. B. K. which states that the Veteran had a long history of lower back pain extending back to 1965.  He reported that he had seen doctors for the past 15 years for his back.  He had no neurologic deficits to suggest a herniated lumbar disc.  X-rays revealed evidence of obliteration of the sacroiliac joints and some nonspecific changes around the vertebral bodies seen quite frequently in the early stages of rheumatoid spondylitis.  It was felt that he might very well be developing changes characteristic of rheumatoid spondylitis.  

After rating decisions in July and August 1985 denied reopening of the claim, the Veteran applied to reopen his claim in May 2003.  

On VA examination in January 2004 the Veteran's claim file was reviewed, as was a report of a July 2003 private chest X-ray.  A review of the STRs revealed that during service the Veteran had once been seen by a physician in September 1965 for complaints of upper back pain after being struck in the back 2 or 3 days earlier.  Only local tenderness was noted over the C7 and T1 spinous processes.  There were no other problems noted.  There had been no follow-up notes indicating any ongoing problems.  There were many other medical visits during service but none that related to a back condition or the incident of being struck on the back.  The Veteran claimed to have had some kind of fracture but the chest X-rays that the Veteran now presented revealed that he currently had osteoporosis and that there was some compression of the mid-thoracic vertebrae.  He did not have X-rays of his low back.  However, he claimed to have chronic low back pain from the time that he left service.  He reported that after service he had worked as a carpenter until 1978 and then became a law enforcement officer, rising to the rank of Deputy Sheriff, until 1984 after which he went to college and became and still worked as a civil engineer.  The examiner noted that if the Veteran had had very significant back problems it would have been hard for him to find a job as a Deputy Sheriff.  He now complained of constant mild low back pain, with 5 to 6 acute episodes of pain per year.  In the last 6 month he had noted numbness on the outside of his left thigh.  The pain never radiated beyond his knee.  He had no history of loss of motor power or atrophy in the lower extremities.  He had no history of loss of bladder or bowel control.  He had no history of "saddle" anesthesia.  His pain was generally brought on or aggravated by some awkward trunk motion.  On examination he had a normal gait and his standing posture was normal.  His lumbar lordosis and lumbosacral range of motion were reduced.  On forward flexion his lumbar lordosis became kyphosis.  Deep tendon reflexes at the knees and ankles were 2+, bilaterally.  Straight leg raising was negative, bilaterally.  There was no obvious muscle atrophy in the lower extremities.  Motor strength was normal in the lower extremities.  On sensory examination, subjectively, he had what appeared to be a slight decrease in sensation of the outside of the left thigh and left leg, which appeared to be in the L4-5 dermatome.  X-rays revealed disc space narrowing at L5-S1 and to a lesser degree at L4-5; slight forward slipping of L4 on L5, and maintained lumbar vertebral body stature.  

The examiner stated that the Veteran had an acute injury of the upper back during service but no ongoing problem at that time.  The Veteran had remained in military service for quite a bit of time after the injury.  His current problem was not even in the upper back but was related to the lower back.  As far as could be gathered, it appeared to be degenerative changes in the lumbosacral spine.  The objective clinical findings did not indicate lumbosacral radiculopathy.  This appeared to be all age-related.  

The examiner further stated that he could not find any relationship of the Veteran's current condition to the one-time altercation when he was hit on the upper thoracic spine/lower cervical spine probably with a fist while in a bar.  The Veteran did have some evidence of osteoporosis by the chest X-ray he had shown the examiner but this had no bearing.  No diagnosis of osteoporosis was made during military service and, thus, this was also unrelated.  However, the Veteran was likely to have that in the lumbosacral spine as well.  Thus, as best as the examiner could determine, the Veteran's current medical condition regarding his spine had no bearing on the one-time episode of tenderness due to being struck over the C and T1 spinous process areas.  

In a February 2004 rating decision, the RO reopened and denied the claim for service connection for a back disability on the merits.  The Veteran filed a Notice of Disagreement (NOD) to that decision in October 2004, but after a Statement of the Case (SOC) was issued in March 2005, he never perfected the appeal by filing a substantive appeal (VA Form 9 or equivalent).  Thus, the February 2004 rating decision is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2011). 

Reopening

The Veteran filed his most recent application to reopen the claim of service connection for a back disability, including DDD of the lumbosacral spine and a history of a cervical spine injury, in September 2008.  A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the rating decision in February 2004 was the last final disallowance of the claim, the Board must review the evidence submitted since that rating decision to determine whether the claim should be reopened and considered on the merits.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Additional Evidence

The Veteran has submitted photocopies of multiple pieces of evidence which were previously on file.  Such photocopies are not new.  However, on some such duplicate copies he has inscribed hand written notations disagreeing with some of the statements or comments reflected therein.  For example, he has submitted a copy of the report of the June 1982 VA orthopedic examination with the handwritten notation that he was not struck on the back with a "2 x 4" but was struck by a deck scrub brush.  Similarly, on a duplicate copy of the January 2004 VA examination report he has written that the narrative that he was probably struck on the back with a fist while in a bar was not the history he related to that VA examiner.  Also, the history that he was seen in 1965 only 2 or 3 days after the injury was incorrect; rather, he sought medical attention the very day of the injury.  

The additional evidence of records from Humbolt Radiology includes a duplicate copy of the July 7, 2003, chest X-ray (which had been shown to the January 2004 VA examiner).  That chest X-ray reflected minimal loss of height of a mid-thoracic vertebral body which could indicate an osteoporosis compression fracture.  There were degenerative disc disease changes.  New clinical records consisted of an October 2004 chest X-ray which noted that the Veteran had had left anterior rib pain since an injury 1 1/2 weeks earlier.  That X-ray revealed minor compression of T8, T9, and T11 vertebral bodies which were not significantly changed since July 2001.  Minor compression fractures of several thoracic vertebral bodies were again noted.  A March 2007 chest X-ray revealed mild compression fracture of a mid-thoracic vertebra with anterior wedging which was of indeterminate age.  

Records of the Osteoporosis Center of Eureka include a 2006 report that the Veteran had a mild compression fracture of T12, and a progression of spinal degenerative changes.  

Clinical records of Dr. T. M. of 2007 and 2009 include a report of the March 2007 chest X-ray noted above and a noted history noted in February 2009 of the Veteran's having osteoporosis.  

A November 2007 lumbar MRI revealed mild levoscoliosis with degenerative changes of the lumbar spine; L3-4 intervertebral disc bulging; L4-5 grade I spondylolisthesis with intervertebral disc bulging and annular tear; mild spinal stenosis with mild bilateral neural foraminal narrowing; L5-S1 intervertebral disc bulging with annular tear and severe bilateral neural foraminal narrowing; and multi-level facet arthropathy.  

Records of the Diagnostic Center of Medicine include a history recorded in December 2008 of the Veteran's left thigh numbness being questionably linked to spinal disc problems, and a history of a service-connected injury from a blow to the back in 1965.  

Records of the Nevada Imaging Center consist of a report of a July 2008 lumbar MRI which revealed essentially the same findings as the earlier 2007 lumbar MRI.  

Records of T. J., M.D. from 2007 to 2009 reflect that the Veteran was seen in November 2007 for back pain stemming from an injury 5 to 6 days earlier when he was lifting heavy boxes, probably about 100 pounds, straining his lumbar region, and following which he had persistent pain.  Also, about two years ago he had been told that he had compression fractures, and he now took 1,000 milligrams of calcium daily.  

Also submitted were several written statements by the Veteran which cumulative are to the effect that during service he was struck by a long handle hard wood deck scrub brush in the low back and spinal area while onboard his ship in Sasebo, Japan.  He received medical attention that same day at the local Naval hospital but X-rays revealed no evident skeletal fractures although the attending physician had indicated that there was a possible chip fracture of "a lower back rib bone" which might have occurred but that the X-ray was not definitive enough but that if it had occurred it was not of notable concern and would eventually be absorbed by his system.  He was instructed to return if he developed further complications.  The Veteran did not recall whether this low back injury was re-addressed at a later date during military service.  During service he had drank alcohol for physical and emotional pain.  He was sure that if he had had complications with his back during service he would have been ignored unless it had become debilitating.  After service, while an apprentice carpenter, he began experiencing severe low back pain that radiated down his buttocks to his lower extremities.  At that time, he had drunk alcohol to self-medicate.  He had thought that he was not eligible for VA treatment because of his undesirable discharge from military service.  Eventually, he sought private medical treatment.  He had become clean and sober in 1980.  He had dropped a VA claim for disability around that time because he felt that receiving disability compensation would hurt his chances of finding employment.  A private physician had indicated to him that his back problems were partially due to his advancing age but could have been initiated at an earlier age due to his back trauma.  

The Veteran felt that the VA examination he had been given in 2004 was inadequate because an MRI was not done at that time and because of language problems in communicating with that examiner.  Sometime after October 2007 he had, for unknown reasons, developed debilitating disc bulging in his lower spine. 

Analysis

The additional evidence includes new medical records of treatment for a back disability; however, updated medical records showing that the Veteran has received current treatment are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

The Veteran's own contentions likewise cannot serve to reopen the previously denied claim.  The Court has specifically held that lay assertions of medical causation cannot suffice to reopen a previously-denied claim.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  Since he is not a medical expert, he is not competent to identify the cause of any back pathology, or to express an authoritative opinion regarding his current medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This is particularly true here inasmuch as the Veteran has previously asserted the very same allegations of causation of his current back disability.  Likewise, allegations of the putative inadequacy of past VA examination report that were already considered and rejected by VA in the previously disallowed claims does not constitute new and material evidence.

The Board has reviewed the evidence since the February 2004 rating decision and finds that the evidence is not new and material because it is either cumulative of other evidence already consided, or it does not relate to the unestablished fact necessary to substantiate the claim of service connection, i.e., a nexus between his in-service injury and his current back disability.

The Veteran has focused on the varying descriptions of how his in-service injury occurred, i.e., being hit not by a fist or a 2 x 4 but by a hard wood deck scrub brush.  However, this is not the type of new evidence which is also material since the occurrence of the injury was previously conceded.  Rather, it is the nature of the residuals of that injury and any nexus with his current back disability which is the essential matter to be addressed in the reopening context.  

The additional clinical records also continue to document the fact that the Veteran had another post-service back injury in 2007.  This merely shows that the Veteran had yet another post-service back injury, in addition to the two post-service back injuries, in 1970 and 1974, as the evidence previously on file had shown.

Moreover, the Board has considered the Veteran's recent statements addressing why he had not sought post-service treatment earlier.  His statement that he was unaware of the availability of VA treatment is inherently incredible in light of the 1974 VAOPT records which documents that he sought VA treatment.  Other rationales are not relevant since they do not address the essential question in this case, which is one of a nexus between his current back disability and his military service, particularly his inservice injury.  

The newly received shows only that that Veteran has significant osteoporosis, the effects of which include an impact upon his spine.  The additional evidence suggests, while not specifically stating, that it is this osteoporosis which is the cause of current compression fracture.  In fact, this was specifically noted in the July 2003 chest X-ray.  These were the same facts that were on file at the time of the February 2004 rating decision.  Other recent radiological findings include spondylolisthesis.  Spondylolisthesis is defined as the forward displacement of a lumbar vertebra on the one below it and especially of the 5th lumbar vertebra on the sacrum producing pain by compression of nerve roots.  Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992).  This spondylolisthesis is first shown decades after military service and the Veteran's in-service injury.  Neither the old nor the new evidence, nor both combined, in any way suggest that the Veteran's remote in-service injury is connected to the spondylolisthesis first shown decades after military service.  

The only additional evidence which addresses the Veteran's in-service injury, other than his own statements, which are repetitions of what he previously stated, is the December 2008 record of the Diagnostic Center of Medicine.  That record indicated that the Veteran's left thigh numbness was questionably linked to spinal disc problems and a history of a "service-connected" injury in 1965.  It is clear that this history could only have been obtained from the Veteran himself since nothing otherwise suggest that it came from a review of any records.  Even this record only noted that there was a question of any such nexus.  But, again, even this is based solely upon the history of an in-service injury which the Veteran related in 2008 and not upon any independent evaluation of the Veteran's medical condition or other evidence.  Moreover, in the context of the December 2008 medical record, this private examiner was not an eyewitness to the scence of events that led to the Veteran's in-service injury, thereby indicating that he/she had no actual knowledge of when or how the injury came to exist.  Therefore, any opinion regarding when and what actions or sequence of events caused any current spinal disability would be outside of the scope of his/her competence.  Cf. King v. Brown, 5 Vet. App. 19, 21 (1993) (holding that the credibility of a statement may not be presumed when the fact asserted is beyond the competence of the person making the assertion).  But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that incompetent medical evidence cannot enjoy the presumption of truthfulness accorded by Justus v. Principi, 3 Vet. App. at 513, as to the determination of whether evidence is new and material for purposes of reopening a claim").  Accordingly, such evidence cannot serve as a basis for reopening.

It was the absence of competent nexus evidence which was the basis for the February 2004 denial of the claim.  Even after considering the old and the new evidence, such competent evidence is still not of record.  In sum, the old and new evidence shows only an acute in-service injury of the upper back and no evidence of any chronic spinal pathology until after the incurrence of the first of several postservice low back injuries, following which only chronic lumbosacral pathology is documented but without any competent evidence relating such current lumbosacral pathology to the Veteran's military service, including the acute upper back injury.  

Accordingly, the claim for service connection for a back disability, including DDD of the lumbosacral spine and a history of cervical spine injury, is not reopened.  


ORDER

New and material evidence not having been received, the claim for service connection for a back disability, including DDD of the lumbosacral spine and a history of cervical spine injury, is not reopened.  The appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


